941 F. Supp. 669 (1996)
John and Mary GAYDOS, Plaintiffs,
v.
HUNTINGTON NATIONAL BANK, Defendant.
No. 3:96CV7375.
United States District Court, N.D. Ohio, Western Division.
October 18, 1996.
*670 *671 John Timothy Murray, Sr., Sylvia Margo Antalis, Murray & Murray, Sandusky, OH, Philip S. Wolin, Charles J. Mack, Wolin & Rosen, Chicago, IL, and Alicia W. McKay, Law Offices of Alicia W. McKay, Fostoria, OH, for plaintiffs.
H. Grant Stephenson and Daniel W. Costello, Porter, Wright, Morris & Arthur, Columbus, OH, for defendant.

ORDER
CARR, District Judge.
This is a truth-in-lending case in which plaintiffs allege that Huntington National Bank violated various disclosure requirements of the Consumer Leasing Act (CLA), 15 U.S.C. § 1667a, Ohio Uniform Commercial Code, O.R.C. § 1309.18, and Ohio Consumer Sales Practices Act, O.R.C. § 1345.03. This Court has jurisdiction over the federal claim pursuant to 28 U.S.C. §§ 1331 and 1337. Pending is defendant's Rule 12(b)(6) motion to dismiss for failure to state a claim on which relief can be granted. (Doc. 6). For the following reasons, defendant's motion shall be granted as to the federal claim and the state law claims shall also be dismissed for want of diversity jurisdiction without prejudice.
Plaintiffs John and Mary Gaydos, residents of Sandusky, Ohio, entered into a "Closed-End Vehicle Lease" with defendant Huntington on December 23, 1995. See Attachment A. The combination lease/disclosure agreement is a "two-party" lease, wherein Huntington is the lessor and the Gaydos' are the lessees; the boilerplate agreement creates a direct lessor-lessee relationship between defendant and plaintiffs. Among other terms, the lease detailed a schedule of early termination charges and offered an option to purchase a Dodge Grand Caravan for $14,857.90 at the end of the 48-month lease term. Most importantly for purposes of this lawsuit, the lease agreement  under the heading "initial charges"  required the Gaydos' to pay a $425 "refundable security deposit." Other than a promise to return the security deposit,[1] the lease does not further discuss, describe, define, or mention the "refundable security deposit."
*672 Plaintiffs, who bring this action on behalf of a class, signed the lease agreement and paid the $425 security deposit. Plaintiffs now allege that defendant "commingled" the security deposit with other funds, "had use" of the security deposit throughout the term of the lease, and "utilized the security deposit in such a manner so as to increase the value of the money through accrued interest and/or other investment." (Doc. 1 at ¶¶ 14-15). The gravamen of plaintiffs' complaint is that the defendant used the plaintiffs' security deposit to earn a profit without accounting for such profits, remitting the profits to plaintiffs, or applying the profits to reduce the financial obligations of the lease. For purposes of this Rule 12(b)(6) motion, I must presume these facts are true. See Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.).
The lease agreement does not disclose what defendant will do with the security deposit or any profits that may be gained from the bank's possession and use of the deposit. The failure of the lease to disclose how the defendant will allocate  or not allocate  the economic benefit gained from plaintiffs' deposit gives rise to this suit. Plaintiffs contend that defendant had a legal duty to disclose its practice of earning and retaining a profit from plaintiffs' deposit. By failing to make such disclosures, the bank, plaintiffs claim, violated the CLA.
Defendant, in response to the allegation, claims full compliance with all CLA disclosure requirements. Defendant also asserts that, in any event, the CLA does not require disclosure of how it intended to use any profit earned as a result of its possession of the security deposit. Claiming compliance with all federal requirements, defendant argues that plaintiffs fail to state a CLA claim on which relief can be granted. Because I agree that the CLA does not require defendant to disclose how it will treat economic profit derived from the possession or use of plaintiffs' deposit, defendant's Rule 12(b)(6) motion shall be granted.
Passed by Congress as an amendment to the Truth In Lending Act (TILA), 15 U.S.C. §§ 1601 et seq., the CLA purports "to assure a meaningful disclosure" of personal property lease terms to "enable the lessee to compare more readily the various lease terms available to him [and] limit balloon payments in consumer leasing." 15 U.S.C. § 1601(b). Section 1667a of the CLA requires the lessor to provide the lessee with certain information at the consummation of the lease. A lessor who fails to comply with the disclosure requirements of § 1667a is liable to the lessee for damages.[2]
Section 1667a "imposes no substantive requirements of lease terms ... [i]nstead it merely requires adequate disclosure of lease terms." Wesley v. General Motors Acceptance Corp., 1992 WL 281325 at *2 (N.D.Ill.1992). The dispositive question presented by this case is one of scope: whether the CLA requires defendant to disclose its practice of holding plaintiffs' deposit and retaining any profits thereby earned. Asked otherwise: do the CLA disclosure requirements apply to Huntington's retention of profits earned from plaintiffs' deposits? The dispositive issue is not whether the law permits Huntington to retain profits earned from the Gaydos' deposit, but rather, when Huntington earns such profits, whether the CLA requires Huntington to disclose its practice of keeping those profits. For federal court purposes, resolution of this case revolves around the need, or lack thereof, to disclose information without regard to the lawfulness of the practice under state law.
Plaintiffs contend that three specific provisions of the CLA, §§ 1667a(4), (5), and (8), *673 require notice of the bank's use of the security deposit to make money for the bank without sharing those profits with the plaintiffs. These provisions state:
Each lessor shall give a lessee prior to the consummation of the lease a dated written statement on which the lessor and lessee are identified setting out accurately and in a clear and conspicuous manner the following information with respect to that lease, as applicable:
(4) The amount of other charges payable by the lessee not included in the periodic payments, a description of the charges and that the lessee shall be liable for the differential, if any, between the anticipated fair market value at the termination of the lease, if the lessee has such liability;
(5) A statement of the amount or method of determining the amount of any liabilities the lease imposes upon the lessee at the end of the term and whether or not the lessee has the option to purchase the leased property and at what price and time;
* * * * * *
(8) A description of any security interest held or to be retained by the lessor in connection with the lease and a clear identification of the property to which the security interest relates ...
When interpreting a statute a court looks "first and foremost to its text." United States v. Alvarez-Sanchez, 511 U.S. 350, ___, 114 S. Ct. 1599, 1603, 128 L. Ed. 2d 319 (1994). None of these provisions speaks directly about a lessor's profits from a lessee's security deposit. Because the statute makes no direct mention of the use or earning from security deposits, it is "necessary to consider the implicit character of the statutory scheme." Ford Motor Credit Co. v. Milhollin, 444 U.S. 555, 560, 100 S. Ct. 790, 794, 63 L. Ed. 2d 22 (1980). Therefore, at least one of these three disclosure requirements must be construed "implicitly" to cover the bank's practice in order for the plaintiffs to state a claim under the CLA. On the other hand, if § 1667a simply does not apply to the retention of profits earned from a lessee's security deposit, plaintiffs fail to state a claim on which relief can be granted.
Recognizing that TILA-covered transactions "defy exhaustive regulation by a single statute," Congress delegated "expansive authority to the Federal Reserve Board to elaborate and expand the legal framework" surrounding the CLA. Milhollin, 444 U.S. at 560, 100 S. Ct. at 794 (citing 15 U.S.C. § 1604). In carrying out its duty to publish regulations that strike an appropriate balance between "meaningful disclosure" and "information overload," id. at 568, the Federal Reserve Board, acting pursuant to 15 U.S.C. § 1604, promulgated "Regulation M," 12 C.F.R. § 213 et seq., to fill in the statutory gaps of the CLA. As the Supreme Court stated in Milhollin, 444 U.S. at 560, 100 S. Ct. at 794, "[i]t is appropriate to defer to the Federal Reserve Board and staff in determining what resolution ... is implied by the truth-in-lending enactments" when no expression in the statute clearly governs the issue. Thus, in addition to the familiar rules of statutory construction,[3] I must give "great weight," Investment Company Institute v. Camp, 401 U.S. 617, 626-27, 91 S. Ct. 1091, 1097, 28 L. Ed. 2d 367 (1971), to the administrative regulations promulgated by the Federal Reserve Board in interpreting the CLA.
Without reference to these principles, plaintiffs rely on two recent district court cases, Werbosky v. Ford Motor Credit Co., 1996 WL 76133 (S.D.N.Y.1996) and Demitropoulos *674 v. Bank One Milwaukee, N.A., 924 F. Supp. 894 (N.D.Ill.1996), for support in their opposition to the defendant's motion. In Werbosky, Ford Motor Credit required a security deposit of $525 and earned profits from the use of the security deposit without remitting any of profit to the lessee. The plaintiff in Werbosky, like the plaintiffs here, claimed that this practice violated the disclosure requirements of § 1667a(4), (5), and (8). Without citing or discussing Regulation M or the legislative history of the CLA, the court in Werbosky held that Ford Motor Credit violated the CLA because its "retention of the profits imposes a liability on the lessee." Werbosky, 1996 WL 76133 at *2. The court concluded that § 1667a(5) "clearly encompasses the profits at issue here." Id. Later, the court described § 1667a(5) as "the provision most likely to impose a duty [of disclosure] on defendant." Id.
As a second basis for finding a CLA disclosure violation, the court stated in Werbosky:
Furthermore, [§ 1667a(4)] encompasses the profits at issue. Defendant argues that the profits are not "payable" because "plaintiff has no obligation to pay interest on her security deposit to Ford Credit." ... This argument makes no sense. There is no doubt that Ford Credit must pay the profits to a lessee. Ford Credit's failure to do so means that, when the lease commences, the profits are payable to Ford Credit.
Id.[4]
Finally, with respect to the disclosure requirement of § 1667a(8), the court in Werbosky reached no conclusion, stating that it "need not address that issue." Id.
In Demitropoulos, the plaintiff provided a $550 security deposit for an automobile lease, and the defendant did not disclose its practice of retaining any interest earned on the deposit. The court, without engaging in a detailed analysis, found "all three disclosure provisions [§ 1667a(4), (5), and (8) ] applicable to Bank One's practice of retaining security deposit interest." 924 F. Supp. at 898. In support of its finding that the CLA required such disclosure, the court relied solely on Werbosky without citing Regulation M or the legislative history of the CLA.
Notwithstanding the decisions in Werbosky and Demitropoulos, I conclude for the following reasons that the statutory language and context, Regulation M, and the legislative history of the CLA compel a different result than was reached in those cases. In my view, the disclosure provisions on which plaintiffs base their CLA claim do not apply to defendant's practice of earning and keeping a profit from plaintiffs' security deposit.

Sections 1667a(4) & (5): Other Charges and Liabilities
First, plaintiffs argue that the "profits from deposits" practice is covered by § 1667a(4), which requires disclosure of:
[t]he amount of other charges payable by the lessee not included in the periodic payments, a description of the charges and that the lessees shall be liable for the differential, if any between the anticipated fair market value of the leased property and its appraised actual value at the termination of the lease, if the lessee has such liability.
Plaintiffs contend that the interest earned from their security deposit is money owed to plaintiffs[5] and failure to return such money *675 "results in plaintiffs paying additional amounts under the Lease." (Doc. 10 at 11). According to plaintiffs, this payment of an additional amount under the lease constitutes an "other" charge payable by the lessee; i.e., a hidden charge that is "not included in the periodic payments."
As noted, § 1667a(4) makes no direct mention about interest on a security deposit: it only discusses "charges." The question, then, is whether the accrual and retention of interest earned from plaintiffs deposit constitutes a "charge payable," as that term is used in the CLA. I conclude it does not.
An "ordinary and natural reading" of a statute's terms governs its interpretation. Perrin v. United States, 444 U.S. 37, 42, 100 S. Ct. 311, 314, 62 L. Ed. 2d 199 (1979). In Milhollin, the Supreme Court, though not considering § 1667a(4), stated that a delinquency or "similar" charge "self-evidently refers to a specific assessable sum." 444 U.S. at 561, 100 S.Ct. at 795 (emphasis added). Furthermore, as the Supreme Court stated in that case, the TILA and the Board-issued regulations "confirm[] the interpretation of `charges' as specific penalty sums." Id. (emphasis added). Though the Supreme Court in Milhollin was interpreting the TILA, rather than the CLA, the term "charge" would have the same meaning for TILA and CLA purposes because "[i]n interpreting the CLA, courts borrow TILA definitions, damage provisions and general rules of construction." Wiskup v. Liberty Buick Co., Inc., 1996 WL 18896 at *2 (N.D.Ill.1996).
In this case, moreover, any profits earned through the use of plaintiffs' deposit could never be considered "specific" because the amount of profit depends entirely on how and where defendant chooses to invest or keep the deposit, a fact unknown at the time of lease consummation. The inability to determine specific profits earned from plaintiffs's deposit is underscored by defendant's treatment of the security deposit as an "asset" and "property" of the bank subject to the bank's obligation to repay the amount of the deposit. (Doc. 6 at 9). The futility of trying to identify profits earned directly from plaintiffs' deposit undermines the notion that these profits are "specific" assessments.
Although plaintiffs did not have use of the security deposit during the lease term, mere unavailability of those funds is not, in my view, a "charge" either within the common meaning of that term or the context of § 1667a(4). A contrary determination finds no support in the legislative history of the CLA.[6] Furthermore, whether interest earned by a bank on a security deposit is "payable" to plaintiffs appears to be a matter of unsettled state law.[7] This uncertainty weakens plaintiffs' claim that the interest is payable to them.
In conclusion, to construe interest earned on deposits as "other charges payable" so as to require disclosure, would require stretching § 1667a(4) "beyond [its] obvious limit." Milhollin, 444 U.S. at 562, 100 S. Ct. at 795. I conclude, therefore, that the practice of retaining interest earned from plaintiffs deposit is not covered by § 1667a(4). Thus, the nondisclosure of that practice does not violate § 1667a(4) of the CLA.
Plaintiffs also argue that § 1667a(5) mandates disclosure of defendant's earnings from plaintiffs' deposit. Section 1667a(5) requires the lease to state "the amount or method of determining the amount of any *676 liabilities the lease imposes upon the lessee at the end of the term." In keeping profits earned from their security deposit, the bank, plaintiffs contend, effectively imposes a liability on the plaintiffs which must be disclosed pursuant to § 1667a(5). A look at the structure of the CLA, as well as Regulation M and the legislative history of the CLA reveals, however, that the term "liability" does not encompass profits earned from a lessee's security deposit.
Without any reference to interest earned from a security deposit, the CLA directly addresses the issue of liability at the end of the lease term in § 1667b. That section relates to a specific form of end-lease liability  the amount a lessee will have to pay in depreciation costs. 15 U.S.C. § 1667b(a). Regulation M likewise discusses liability at the end of the lease without addressing interest earned from the use of a lessee's security deposit. Regulation M describes examples of end-term lease liabilities such as "disposition and pick-up charges," or any extra charges incurred due to a lessee's failure to return the property to a designated location. 12 C.F.R. Pt. 213, Supp. I at 381. Regulation M does not exhaustively list every liability which must be disclosed, but "disposition" and "pick-up" charges differ fundamentally from interest earned from a security deposit.
Finally, the Congressional committee and conference reports, as well as the floor debates, discuss liabilities at the end of the lease in terms of an entirely different character than interest earned on a security deposit. These materials refer to liabilities in terms of specifically assessed charges for depreciation, damage, or failure to return the property to a designated place. See H.R.Rep. 544, 94th Cong., 1st Sess. 7 (1975); S.Rep. 686, 94th Cong., 2d Sess. 8-9 (1976). In light of that discussion, a "liability" does not encompass a lessor's practice of earning and retaining profits from a lessee's security deposit.
The absence of any specific mention in the CLA and its legislative history of the use of security deposits or allocation of the earnings from such use is not the only basis on which the bank is entitled to dismissal. Appendix C of the Federal Reserve Board's CLA regulations contains three "model forms," including a "Model Closed-End or Net Vehicle Lease." 12 C.F.R. Pt. 213, App. C at 367-68 (attached as Exhibit B). "Although lessors are not required to use these forms," the model forms "meet [the] standard" of "clear and conspicuous" disclosure, id. Supp. I at 379. Lessors using the model forms "will be deemed in compliance with the regulations." Id. Supp. I at 385. Additionally, "[l]essors may make certain changes in the format or content of the forms and may delete any disclosures that are inapplicable to a transaction without losing the act's protection from liability." Id.
In this case, the defendant's lease contains all the information specifically set forth in the model lease. Indeed, defendant's lease discloses much more information than required in the model lease: the model has 16 substantive paragraphs while defendant's lease contains 42 paragraphs. Finally, and most persuasively, the model lease, like defendant's lease, neither mentions interest earned on a security deposit nor characterizes such interest as an "other charge" or "liability." To the extent that defendant's lease varies from the model form, that lease provides more  not less  disclosure. Those deviations, therefore, cannot be grounds for withholding the protection from liability afforded by the regulations. Because defendant's lease conforms to the Federal Reserve Board's model lease, the defendant is "deemed in compliance with the regulations," and is not compelled by the CLA to disclose its practice of retaining interest earned from plaintiffs' refundable security deposit.

Section 1667a(8)
Finally, plaintiffs argue that § 1667a(8) mandates the disclosure of any intent to retain profits earned from plaintiffs' deposit. Section 1667a(8) requires "a description of any security interest held or to be retained by the lessor in connection with the lease." Plaintiffs argue that the security deposit is a "security interest" held by defendant in connection with the lease, and thus is subject to disclosure. As noted by defendant, however, Regulation M resolves this issue in defendant's favor.
*677 To reach a conclusion with respect to § 1667a(8), three Federal Reserve Board administrative regulations must be examined together. First, 12 C.F.R. § 213.4(g)(9) requires a "description of any security interest, other than a security deposit disclosed under paragraph (g)(2) of this section." Second, § 213.4(g)(2) requires disclosure of "[t]he total amount of any payment, such as a refundable security deposit ... to be paid at the consummation of the lease." 12 C.F.R. § 213.4(g)(2). Finally, "consummation of the lease" is defined as "the time a contractual relationship is created between the lessor and lessee, irrespective of the time of performance of either party." 12 C.F.R. § 213.2(b)(2).
Taken together, these three provisions demonstrate that the security deposit collected from plaintiffs need be disclosed only once, as an "initial payment" at the time the lease was consummated (i.e., December 23, 1995). The lease clearly discloses this refundable security deposit; thus, defendant is in compliance with 15 U.S.C. 1667a(8) and its implementing regulations.

Conclusion
Because I do not construe § 1667a(4), § 1667a(5), or § 1667a(8) as requiring the disclosure of defendant's practice of earning a profit through the use of plaintiffs' security deposit, plaintiffs fail to state a claim under the CLA.[8] I reach this conclusion based on a my interpretation of the CLA and its implementing regulations and legislative history. Absent some basis in the statute, I will not impose an otherwise nonexistent disclosure requirement on the defendant. Such disclosure could be mandated by Congress or the Federal Reserve Board, but not under the circumstances of this case and the statute as now written. Judges, as the Supreme Court noted in Milhollin, "are not accredited to supersede Congress or the appropriate agency by embellishing upon the regulatory scheme [and] caution must temper judicial creativity in the face of legislative or regulatory silence." 444 U.S. at 565, 100 S.Ct. at 797.[9]
For the foregoing reasons, it is
ORDERED THAT defendant's motion for dismissal under 12(b)(6)(Doc. 6) be, and hereby same is granted; and it is
FURTHER ORDERED THAT plaintiffs' state law claims are dismissed for want of diversity jurisdiction, without prejudice.
So ordered.


*678 EXHIBIT A

*679 
*680 
*681 


*682 EXHIBIT B

*683 
NOTES
[1]  The lease at ¶ 21(e) states: "Subject to our right of setoff (defined at ¶ 41), if any, we will pay you (or credit to sums you owe) your security deposit and any mileage credit."
[2]  The CLA incorporates many provisions of the TILA, including the civil liability damage provisions. 15 U.S.C. § 1667d(a) ("Any lessor who fails to comply with any requirement imposed under section 1667a or 1667b of this title ... is liable ... as provided in section 1640 of this title"). Section 1640 explains the civil damage provisions for violations of the TILA. Courts, in strictly construing the TILA, traditionally find liability for even the slightest failure to disclose the information required by statute. See In re Porter, 961 F.2d 1066, 1078 (3rd Cir.1992); Semar v. Platte Valley Fed Sav. and Loan Assoc., 791 F.2d 699, 704 (9th Cir.1986); Mars v. Spartanburg Chrysler Plymouth, Inc., 713 F.2d 65, 67 (4th Cir.1983); Jackson v. Grant, 890 F.2d 118, 121-122 (5th Cir.1983); Bizier v. Globe Fin. Serv., Inc., 654 F.2d 1, 3 (1st Cir.1981). This seemingly strict liability standard attaches to violations of CLA disclosure requirements as well.
[3]  These familiar rules of statutory construction include: giving nontechnical words their "ordinary and natural meaning," Perrin v. United States, 444 U.S. 37, 42, 100 S. Ct. 311, 314, 62 L. Ed. 2d 199 (1979); considering "not only the bare meaning of the word but also its placement and purpose in the statutory scheme," Bailey v. United States, ___ U.S. ___, ___, 116 S. Ct. 501, 507, 133 L. Ed. 2d 472 (1995); and interpreting a single statutory word or provision in "a context that makes its meaning clear," United Savings Assoc. of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 371, 108 S. Ct. 626, 630, 98 L. Ed. 2d 740 (1988). If an administrative agency has promulgated regulations construing the statute, the court "should give great weight to any reasonable construction of the statute adopted by the agency charged with the enforcement of the statute." Investment Company Institute v. Camp, 401 U.S. 617, 626-27, 91 S. Ct. 1091, 1097, 28 L. Ed. 2d 367 (1971).
[4]  This passage from Werbosky seems to conflate the procedural issue of disclosure with the substantive issue of whether a lessor can legally retain profits earned from a lessee's security deposit. Just because Ford Motor Credit must, by state law, pay the profits to the lessee does not convert those profits into "charges payable by the lessee."
[5]  Plaintiffs claim they are entitled to the money earned as interest from their deposit pursuant to O.R.C. § 1309.18(B)(3), which states "the secured party [defendant] may hold as additional security any increase or profits, except money, received from the collateral [security deposit], but money so received, unless remitted to the debtor [plaintiffs], shall be applied in reduction of the secured [lease] obligation." I make no determination as to the validity of that claim because a ruling on that claim is not necessary to dispose of the plaintiffs' CLA claim. Even if plaintiffs might be entitled to the profits under state law  a disputed issue that should be resolved by a state court  defendants might not be required to tell the plaintiffs that profits might be earned and paid accordingly.
[6]  In a section-by-section analysis of the requirements of § 1667a, the Congressional reports accompanying the passage of the CLA do not discuss the practice of a lessor's earning and keeping profits from a security deposit. See H.R.Rep. No. 544, 94th Cong., 1st Sess. (1975); S.Rep. No. 590, 94th Cong., 2d Sess. (1976), reprinted in 1976 U.S.C.C.A.N. 431; H.R.Conf. Rep. No. 872, 94th Cong., 2d Sess. (1976), reprinted in 1976 U.S.C.C.A.N. Nor do the Congressional floor debates address the issue of a lessor retaining profits earned from a lessee's refundable security deposit. See 121 Cong.Rec. 34,040-46 (1975); 122 Cong.Rec 1916-19 (1976); 122 Cong.Rec. 5781-82 (1976); 122 Cong.Rec. 5835-37 (1976). The floor debates address a myriad of sub-issues surrounding the passage of the CLA, but say nothing about how to deal with a lessor who retains interest earned from a lessee's security deposit.
[7]  The parties vigorously contest whether: (1) Huntington is exempt from the Ohio Consumer Sales Practices Act, O.R.C. § 1345.01(A)(1); and (2) the lease agreement creates a security interest under the Ohio Uniform Commercial Code O.R.C. § 1309.18.
[8]  If this decision were reversed on appeal, I would give serious consideration to certifying at least one state law issue  whether the security deposit qualifies as a "security interest" under O.R.C. § 1309.18  to the Ohio Supreme Court pursuant to Supreme Court Rule of Practice XVIII.
[9]  I note that Congress, having amended the CLA on three occasions, has had ample opportunity to require the disclosure demanded by the plaintiffs, but has thus far declined to do so. See Pub.L. 96-221, Mar. 31, 1980, 94 Stat. 185; Pub.L. 103-325, Sept. 23, 1994, 108 Stat. 2234; Pub.L. 104-29, Sept. 30, 1995, 109 Stat. 271. Furthermore, the Federal Reserve Board recently issued a comprehensive proposal to revise Regulation M which fails to address the practice complained of in this action. See 60 Fed.Reg. 48,752 (1995) (proposed Sept. 20, 1995).